DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.
First, applicant argues that Hsaio fails to disclose the claimed invention because he discloses rendering two independent media streams. However, applicant’s own arguments specify there is a difference between enrichment metadata which is included with the source content and the enrichment content which is actually rendered. It is well within the scope of the claims to retrieve the rendered source content and the rendered enrichment data from two streams.
Second, applicant argues that Patadia fails to disclose rendering enrichment content in a region distinct from the region in which source content is rendered. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hsaio establishes rendering source content and enhancement content in two distinct regions. Patadia is relied upon to teach that it was known at the time of effective filing to include enrichment content metadata with source content. The resultant combination is Hsaio’s system of rendering enrichment content alongside source content, wherein the enrichment content is retrieved using metadata included with the source content (as suggested by Patadia).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (2006/0059514, provided by applicant) [Hsiao] in view of Patadia et al. (2015/0319505, of record) [Patadia].
Regarding claims 1, 9, and 11-14, Hsiao discloses a method of enrichment of at least one source multimedia content for rendering, on a rendering device, in a rendering zone having a width/height ratio different from a width/height ratio of the source multimedia content, the method comprising: 
identifying, from the source multimedia content, of the at least once enrichment content intended to be rendered in a region of the rendering zone distinct from a region for rendering the source multimedia content, and obtaining at least one enriched multimedia content comprising at least one piece of enrichment data representative of a rendering of the enrichment content in a region of the rendering zone distinct from a region for rendering the source multimedia content (placing enrichment content in the black bar regions generated when the aspect ratio of a video signal does not match the aspect ratio of the display device, figures 3A-C and paragraph 0007).
Hsiao fails to disclose the enriched media content comprises the source media content and metadata representative of a rendering of the enrichment content.
In an analogous art, Patadia teaches providing supplemental content to a media program (paragraph 0016) via the use of metadata that is included with the media program (paragraph 0035), providing direct instructions on how to best match supplemental content with the media program.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Hsiao to include the enriched media content comprises the source media content and metadata representative of a rendering of the enrichment content, as suggested by Patadia, for the benefit of providing direct instructions on how to best match supplemental content with the media program (as opposed to other methods which may infer such instructions algorithmically).

Regarding claim 2, Hsiao and Patadia disclose the method of claim 1, further comprising processing of the at least one identified enrichment content, delivering the at least one piece of enrichment data, and obtaining the enriched multimedia content comprises enriching the source multimedia content by inserting at least piece of enrichment data in the source multimedia content to deliver the at least one enriched multimedia content (Hsiao, fig. 5 step 530).

Regarding claims 3 and 15, Hsiao and Patadia disclose the method of claims 1 and 2, wherein the identifying at least one enrichment content comprises analyzing the source multimedia content according to at least one predetermined criterion (Hsiao, “related to the program”, paragraph 0024).

Regarding claims 4 and 16, Hsiao and Patadia disclose the method of claims 1 and 15, wherein the at least one identified enrichment content corresponds to a portion of the source multimedia content (Hsiao, “related to the program”, paragraph 0024).

Regarding claim 5, Hsiao and Patadia disclose the method of claim 1, wherein the identifying at least one enrichment content comprises selecting at least one enrichment content distinct from the source multimedia content (Hsiao “unrelated to the program”, paragraph 0024).

Regarding claim 7, Hsiao and Patadia disclose the method of claim 1, wherein the at least one piece of enrichment data comprises at least one spatial coordinate representative of the enrichment content (Hsiao, enrichment data is assigned to a separate surface place generated by a built-in graphics engine, paragraph 0028).

Regarding claims 8 and 18, Hsiao and Patadia disclose the method of claims 1 and 2, further comprising, prior to the identifying at least one enrichment content, detecting the source multimedia of at least one piece of data representing the width/height ratio of the source multimedia content (Hsiao, fig. 5, step 510 occurs prior to step 520).

Regarding claim 19, Hsiao and Patadia disclose the method of claim 18, further comprising: in response to detection of the difference, processing the at least one piece of enrichment data, delivering the enrichment content, and rendering the source multimedia content and the enrichment content respectively in two distinct regions of the rendering zone (figs. 3A-C).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsaio and Patadia as applied to claims 1 and 16 above, and further in view of Archibong et al. (2014/0067828, of record) [Archibong].
Regarding claims 6 and 17, Hsiao and Patadia disclose the method of claims 1 and 16, but fail to disclose identifying at least one enrichment content comprises performing oculometry of a user during a rendering of the source of multimedia content.
In an analogous art, Archibong teaches identifying content of interest comprises performing oculometry of a user during a rendering of source multimedia content, providing the benefit of quickly identifying and acting on content of value to a specific user in real time (paragraph 0176).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Hsiao and Patadia to include identifying at least one enrichment content comprises performing oculometry of a user during a rendering of the source multimedia content, as suggested by Archibong, for the benefit of quickly identifying and acting on content of value to a specific user in real time.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Patadia as applied to claims 9 and 18 above, and further in view of Benitez (2016/0191971, of record) [Benitez].
Regarding claims 10 and 20, Hsiao and Patadia disclose the method of claims 9 and 18, but fail to disclose in response to detection of no difference, detecting the at least one piece of enrichment data, and rendering of an indicator of presence of enrichment content.
In an analogous art, Benitez teaches providing indicators denoting the presence of enrichment content when primary content and said enrichment content have the same aspect ratio and are rendered in an analogous manner by a display device (paragraph 0027).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Hsiao and Patadia to include in response to detection of no difference, detecting the at least one piece of enrichment data, and rendering of an indicator of presence of enrichment content, as suggested by Benitez, for the benefit of providing access to more comprehensive enrichment content that shares the same requirements for display as the primary content (e.g. additional video content).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421